Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1482 Filed 12/23/20 Page 1 of 18

COVID-19 Cases

12/21/2020 - The BOP has 124,332 federal inmates in BOP-managed institutions and 13,866 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 5,994 federal inmates and 1,676 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 28,414 inmates and 2,637 staff have recovered. There
have been 169 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evelving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FC! Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSC. References toa RRCs include bath individuals housed at the RRC and individuals on home
confinement under the RRC'’s supervision.

 

ope Inmates Staff Inmate Staff Inmates Staff .

Facility « Positive Positive Deaths Deaths Recovered Recovered City State
ACS

Corrections Q 0 1 Q 1 0 Del Valle TX
(RRC)

ATalbert

House Inc. 0 0 0 0 4 0 Cincinnati OH
(RRC)

Alderson FPC 0 1 0 0 11 14 Aldersan WY
Aliceville FCI 9 8 0 0 AT 9 Aliceville AL
Allenwood 135 9 0 0 45 2 Allenwood PA
Low FCI
Allenwood . +
Medium FCI 7 20 Oo 0 262 13 White Deer PA
Allenwood 0 15 1 0 132 4 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield MO
(RRC)
Alston Wilkes 10 0 0 0 1 0 Florence sc

Society (RRC)

Aletan Willa
Case 2:16-cr-20291-NGE-EAS

GEO Group
Inc. (RRC)

GEO Reentry
Inc (RAC)

GEO Reentry

of Alaska, Inc.

(RRC)
GEO Reentry,
Inc. (RRC)

Geo Care

(RRC)

Gilmer FCI
Glynco
Grand Prairie

Great Falls
Pre-Release
Center (RRC)

Greenville FC!
Guaynabo
MBC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI
Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

19

51

16

29

82

11

25

15

14

20

19

ECF No. 53-1, PagelD.1483

28

145

646

26

21

163

a7

423

Filed 12/23/20 Page 2 of 18

11

A?

19

40

El Monte

Los Angeles

Oakland

Leavenworth

Las Veqas

Glenville

Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

cA

NV

wy

GA

Tx

MIT

PR

NH

wv

FL

Hl

NY

Tx

GA

FL
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1484 Filed 12/23/20 Page 3 of 18

COVID-19 Cases

12/18/2020 - The BOP has 124,336 federal inmates in BOP-managed institutions and 14,010 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 5,771 federal inmates and 1,694 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 27,767 inmates and 2,532 staff have recovered. There
have been 168 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 2:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP Is able te better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FCI Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References to RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC's supervision.

 

Inmates Staff Inmate Staff Inmates Staff

 

 

Facility « Positive Positive Deaths Deaths Recovered Recovered City State
ACS

Corrections 0 0 1 0 1 0 Del Valle TX
(RRC)

ATalbert

House Ine. 0 0 0 0 4 0 Cincinnati OH
(RRC)

Alderson FPC 0 3 0 0 11 12 Alderson WV
Aliceville FCI 4 8 0 0 47 9 Aliceville AL
Allenwood 152 9 0 0 23 2 Allenwood PA
Low FC]
Allenwood . -
Medium ECI 6 20 0 0 263 15 White Deer PA,
Allenwood 0 14 1 0 132 4 Allenwood PA
USP

Alpha House

of Springfield 0 0 0 0 3 0 Springfield MO
(RRC)

Alston Wilkes 10 0 0 0 1 0 Florence SC

Society (RRC)

Alston Wilkes

2 nm mn a mn om fle eb cr
Case 2:16-cr-20291-NGE-EAS

wow wroup

Inc. (RRC)

GEO Reentry
Inc (RRC)

GEO Reentry
of Alaska, Inc.

(RRC)

GEO Reentry,
Inc. (RRC)

Geo Care

(RRC)

Gilmer FC]
Glynca
Grand Prairie

Great Falls
Pre-Release
Center (RRC)

Greenville FCI

Guaynabo
MDC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI
Hillsborough
County RRC
(RRC)
Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Ag

20

24

TT

51

0

11

25

15

13

19

19

ECF No. 53-1, PagelD.1485

0

0

1

29

143

649

24

21

164

26

423

Filed 12/23/20 Page 4 of 18

0

11

Ay

19

40

El Monte

Los Angeles

Oakland

Leavenworth

Las Vegas

Glenville

Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

cA

NV

Ww

GA

TX

MT

PR

NH

WV

FL

HI

NY¥

TX

GA

FL
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1486 Filed 12/23/20 Page 5 of 18

COVID-19 Cases

12/17/2020 - The BOP has 124,353 federal inmates in BOP-managed institutions and 13,934 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,043 federal inmates and 1,693 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 27,112 inmates and 2,510 staff have recovered. There
have been 167 federal inmate deaths and 2 BOP staff member ceaths attributed to COVID-19 disease, Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP’s Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able te better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPQ, or
being held in privately-managed prisons or state facilities/jails, Additionally, the reference ta the FCI Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References to RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC's supervision.

 

 

_ Inmates Staff Inmate Staff Inmates Staff
Facility. « Positive Positive Deaths Deaths Recovered Recovered City State
ACS
Corrections 0 0 1 0 1 0 Del Valle TX
(RRC)
ATalbert
House Inc, 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 1 3 0 0 10 i2 Alderson WY
Aliceville FCI 4 8 0 0 AT 9 Aliceville AL
Allenwood 43 9 0 0 24 2 Allenwood PA
Low FCI
Allenwood . «
Medium FCI 6 20 0 0 263 15 White Deer PA,
Allenwood 0 14 1 0 133 4 Allenwood PA
USP
Alpha House
of Springfield 0 9 0 0 3 0 Springfield MO
(RRC)
Alston Wilkes 10 0 0 0 1 0 Florence SC

Saciety (RRC)

Alston Wilkes

2 o a 1 a a Mrloumnkhia oa
Case 2:16-cr-20291-NGE-EAS

GEO Reentry
Inc (RRC)

GEO Reentry
of Alaska, Inc.

(RRC)

GEO Reentry,
Inc. (RRC)

Geo Care

(RRC)

Gilmer FCI
Glynco
Grand Prairie

Great Falls
Pre-Release
Center (RRC)

Greenville FCI

Guaynabo
MBC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)
Honolulu FOC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton

af

20

24

90

Ag

11

25

15

13

19

19

ECF No. 53-1, PagelD.1487

29

141

650

24

21

148

80

424

Filed 12/23/20 Page 6 of 18

11

47

19

40

Los Angeles

Oakland

Leavenworth

Las Vegas

Glenville

Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

NV

wv

GA

TX

MT

PR

NH

Ww

FL

HI

NY

TX

GA

FL
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1488 Filed 12/23/20 Page 7 of 18

COVID-19 Cases

12/16/2020 - The BOP has 124,360 federal inmates in BOP-managed institutions and 13,841 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,077 federal inmates and 1,690 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 26,728 inmates and 2,473 staff have recovered. There
have been 166 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,

4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within 2 correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FC! Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References to RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC’s supervision.

 

 

 

_ Inmates Staff Inmate Staff Inmates Staff .
Facility « Positive Positive Deaths Deaths Recovered Recovered City State
ACS
Corrections 0 0 1 0 1 0 Del Valle T™X
(RRC)
ATalbert
House Inc. 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 1 3 0 0 10 12 Alderson WV
Aliceville FCI 4 8 0 0 A? 9 Aliceville AL
Allenwood 43 9 0 0 21 2 Allenwood PA
Low FC]
Allenwood . «
Medium EC 6 19 0 0 263 15 White Deer PA
Allenwood 0 14 1 0 133 4 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield Mo
(RRC)
Alston Wilkes 10 0 0 0 1 0 Florence sc

Society (RRC)

Alston Wilkes ~ ~ - ~ - ~ mae —_
Case 2:16-cr-20291-NGE-EAS

Geo Care

(RRC)

Gilmer FCI
Glynco
Grand Prairie
Great Falls
Pre-Release
Center (RRC)

Greenville FC!

Guaynabo
MBC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FC!

Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RRC)

Keeton
Corrections,
Inc.
{Rirminaham

Kintock
Group, The
(RRC)

70

20

21

a7

114

11

25

15

12

19

19

ECF No. 53-1, PagelD.1489

141

607

25

21

146

16

42d

10

11

Filed 12/23/20 Page 8 of 18

11

Av

VF

38

Las Vegas

Glenville
Glynca

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

Birmingham

Philadelphia

NV

wv

GA

TX

MT

PR

NH

Wy

FL

HI

NY¥

TX

GA

FL

FL

AL

PA
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1490 Filed 12/23/20 Page 9 of 18

COVID-19 Cases

12/15/2020 - The BOP has 124,487 federal inmates in BOP-managed institutions and 13,835 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,023 federal inmates and 1,759 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 26,197 inmates and 2,398 staff have recovered. There
have been 163 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,

4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FC! Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References toa RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC's superision.

 

 

_ Inmates Staff Inmate Staff Inmates Staff .
Facility. « Positive Positive Deaths Deaths Recovered Recovered city State
ACS
Corrections 0 0 1 0 1 0 De! Valle TX
(RRC)
ATalbert
House Inc. 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FRC 1 3 0 0 10 12 Alderson WV
Aliceville FCI 4 8 0 0 Ay 9 Aliceville AL
Allenwood ST 9 0 0 2 2 Allenwood PA
Low FCI
Allenwood . “
Medium FCI 6 19 0 0 264 13 White Deer PA
Allenwood 0 14 1 0 134 4 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield MO
(RRC)
Alston Wilkes 8 0 0 0 1 0 Florence sc

Society (RRC)

Aleta VAM
Case 2:16-cr-20291-NGE-EAS

Gilmer FCI
Glynco
Grand Prairie
Great Falls
Pre-Release
Center (RRC)

Greenville FCI

Guaynabo
MC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)

Honolulu FOC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RRC)

Keeton
Corrections,
lnc,

Kintock
Group, The
(RRC)

La Tuna FC|

Lake Region
Law

65

20

7

49

109

39

11

25

15

18

19

19

16

ECF No. 53-1, PagelD.1491

142

609

25

21

146

16

425

10

11

504

Filed 12/23/20 Page 10 of 18

11

AT

16

31

Glenville
Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

Birmingham

Philadelphia

Anthony

Diese Taken

WV

GA

TX

MIT

PR

NH

wy

FL

HI

NY¥

Tx

GA

FL

FL

AL

PA

TX

KIT
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1492 Filed 12/23/20 Page 11 of 18

COVID-19 Cases

12/11/2020 - The BOP has 124,611 federal inmates in BOP-managed institutions and 14,017 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 7,166 federal inmates and 1,716 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 23,745 inmates and 2,291 staff have recovered. There
have been 155 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,

4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within 2 correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the

management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisans or state facilities/jails. Additionally, the reference to the FC! Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References to RRCs include both individuals housed at the RRC and individuals on home

confinement under the RRC’s supervision.

 

 

are Inmates Staff Inmate Staff Inmates Staff .
Facility Positive Positive Deaths Deaths Recovered Recovered City State
ACS
Corrections 0 0 1 0 1 0 Del Valle TX
(RRC)
Aftalbert
House Ine. 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 1 6 0 0 10 6 Alderson WY
Aliceville FCI 3 8 0 0 47 9 Aliceville AL
Allenwood 23 9 0 0 1 2 Allenwood PA
Low FCI
Allenwood . +
Medium FCI 47 14 0 0 224 13 White Deer PA
Allenwood 0 14 1 0 134 4 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield MO
(RRC)
Alston Wilkes 1 0 0 0 1 0 Florence SC

Society (RRC)
Case 2:16-cr-20291-NGE-EAS

GEO Reentry
of Alaska, Inc.

(RRC)

GEO Reentry,
Inc. (RRC)

Geo Care

(RRC)
Gilmer FCI

Glynco

Grand Prairie
Great Falls
Pre-Release
Center (RRC)

Greenville FCI

Guaynabo
MBC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)

Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RRC)

Keeton

a

23

19

27

a3

15

11

25

vi

15

17

19

ECF No. 53-1, PagelD.1493

23

144

612

25

7

146

16

412

11

Filed 12/23/20 Page 12 of 18

11

45

16

31

Oakland

Leavenworth

Las Vegas

Glenville

Glynca

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills

Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

NV

WV

GA

TX

MIT

PR

NH

WV

FL

Hl

NY

TX

GA

FL

FL
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1494 Filed 12/23/20 Page 13 of 18

COVID-19 Cases

12/10/2020 - The BOP has 124,553 federal inmates in BOP-managed institutions and 13,958 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,882 federal inmates and 1,743 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 23,556 inmates and 2,199 staff have recovered. There
have been 154 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numibers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within 2 correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FCI Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References ta RRCs include both individuals housed at the RRC and individuals on home

 

confinement under the RRC's supervision.

_ Inmates Staff Inmate Staff Inmates Staff .
Facility « Positive Positive Deaths Deaths Recovered Recovered city State
ACS
Corrections 0 0 1 Q 1 0 Del! Valle TX
(RRC)
Atalbert
House Inc. 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 1 6 0 0 10 6 Alderson WV
Aliceville FCI 4 8 0 0 Ay 9 Aliceville AL
Allenwood 23 8 0 0 1 2 Allenwood PA
Low FCI
Allenwood . «
Medium FCI 47 13 0 0 225 15 White Deer PA
Allenwood 1 13 1 0 133 3 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield Mo
(RRC)
Alston Wilkes .
Society (RRO) 1 0 0 0 0 0 Columbia sc
Alston Wilkes 0 0 0 0 1 0 Florence sc

Society (RRC)
Case 2:16-cr-20291-NGE-EAS

of Alaska, Inc.

(RRC)

GEO Reentry,
Inc. (RAC)

Geo Care

(RRC)
Gilmer FCI

Glynco

Grand Prairie

Great Falls
Pre-Release
Center (RRC)

Greenville FCI

Guaynabo
MDC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)

Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RAC)

Keeton
Corrections,
Inc.

4

16

18

24

83

15

u

25

17

16

16

19

ECF No. 53-1, PagelD.1495

u

u

u

23

141

613

25

17

146

15

A413

11

Filed 12/23/20 Page 14 of 18

u

11

Aa

16

29

Uakland

Leavenworth

Las Veqas

Glenville

Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton

Mills

Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

Birmingham

LA

NV

wy

GA

TX

MT

PR

NH

WV

FL

HI

NY

TX

GA

FL

FL

AL
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1496 Filed 12/23/20 Page 15 of 18

COVID-19 Cases

12/09/2020 - The BOP has 124,572 federal inmates in BOP-managed institutions and 13,915 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,477 federal inmates and 1,662 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 23,447 inmates and 2,185 staff have recovered. There
have been 153 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
a.m. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reporting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within a correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP Is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FCI Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSCI. References to RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC's supervision.

 

 

_ Inmates Staff Inmate Staff Inmates Staff
Facility. « Positive Positive Deaths Deaths Recovered Recovered City State
ACS
Corrections 0 0 1 0 1 0 Del Valle TX
(RRC)
ATalbert
House Ine. 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 1 6 0 0 10 6 Alderson WY
Aliceville FC] 4 8 0 0 Ay 9 Aliceville AL
Allenwood 22 6 0 0 1 2 Allenwood PA
Low FCI
Allenwood . -
Medium ECI 46 11 0 0 225 15 White Deer PA
Allenwood 3 13 0 0 131 2 Allenwood PA
USP
Alpha House
of Springfield 0 0 0 0 3 0 Springfield Mo
(RRC)
Alston Wilkes .
Society (RRC) 1 0 0 0 Q Q Columbia sc
Alston Wilkes 0 0 0 0 1 0 Florence Sc

Societw (RRC
Case 2:16-cr-20291-NGE-EAS

GEO Reentry,
Inc, (RRC)

Geo Care

(RRC)

Gilmer FCI
Glynco
Grand Prairie

Great Falls
Pre-Release
Center (RRC)

Greenville FC!

Guaynabo
MDC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RRC)

Kintock
Group, The
(RRC)

La Tiina Fel

7

18

48

a2

15

7,

25

16

15

15

19

17

ECF No. 53-1, PagelD.1497

23

140

613

25

17

122

15

413

11

12

Aan

Filed 12/23/20 Page 16 of 18

10

43

16

29

An

Leavenworth

Las Veqas

Glenville
Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills

Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

Philadelphia

Anthony

NV

wy

GA

Tx

MIT

PR

NH

WV

FL

HI

NY

TH

GA

FL

FL

PA

TY
Case 2:16-cr-20291-NGE-EAS ECF No. 53-1, PagelD.1498 Filed 12/23/20 Page 17 of 18

COVID-19 Cases

12/08/2020 - The BOP has 124,616 federal inmates in BOP-managed institutions and 13,909 in community-based facilities.
The BOP staff complement is approximately 36,000. There are 6,440 federal inmates and 1,647 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 22,724 inmates and 2,142 staff have recovered. There
have been 153 federal inmate deaths and 2 BOP staff member deaths attributed to COVID-19 disease. Of the inmate deaths,
4 occurred while on home confinement.

Due to the rapidly evolving nature of this public health crisis, the BOP will update the open COVID-19 confirmed positive test numbers, recoveries,
and the number of COVID-19 related deaths each weekday at 3:00 p.m. The positive test numbers are based on the most recently available
confirmed lab results involving open cases from across the agency as reported by the BOP's Office of Occupational Health and Safety at 11:00
am. each day. BOP field sites may report additional updates throughout the day. Data is subject to change based on additional reparting.

The BOP has begun additional testing of asymptomatic inmates to assist in slowing transmissions within 2 correctional setting. As such, our data
reflects an increase in the number of COVID-19 positive tests reflected in the table below. The BOP is able to better utilize this information for the
management of an outbreak at the relevant, affected facility.

The inmate totals listed do not include inmates participating in the Federal Location Monitoring program, inmates supervised under the USPO, or
being held in privately-managed prisons or state facilities/jails. Additionally, the reference to the FCI Butner Low below refers to an isolation unit
that is physically separated from the rest of the LSC|. References to RRCs include both individuals housed at the RRC and individuals on home
confinement under the RRC’s supervision.

 

 

 

ae Inmates Staff Inmate Staff Inmates Staff
Facility « Positive Positive Deaths Deaths Recovered Recovered City State
ACS
Corrections 0 0 1 0 1 0 Del Valle TX
(RRC)
Atalbert
House Ine, 0 0 0 0 4 0 Cincinnati OH
(RRC)
Alderson FPC 0 6 0 0 10 6 Alderson WY
Aliceville FCI 4 8 0 0 47 9 Aliceville AL
Allenwood 21 6 0 0 1 2 Allenwood PA
Low FCI
Allenwood . “
Medium FCI 45 9 0 0 225 13 White Deer PA
Allenwood 3 13 0 0 132 2 Allenwood PA
USP
Alpha House
of Springfield 9 0 9 0 3 0 Springfield MO
(RRC)
Alston Wilkes 0 0 0 0 1 0 Florence 5c

Society (RRC)

Alternatives
Inenrenestod 4d fa] fa] a ? fa] Rillineve KAT
Case 2:16-cr-20291-NGE-EAS

Gilmer FC]
Glynca
(Grand Prairie
Great Falls
Pre-Release
Center (RRC)
Greenville FCI
Guaynabo

MDC

Hampshire
House (RRC)

Hazelton FCI

Hazelton USP

Herlong FCI

Hillsborough
County RRC
(RRC)

Honolulu FDC

Horizon
House (RRC)

Houston FDC

Human
Service Center

(RRC)
Jesup FCI

Keeton
Corrections
Inc (RRC)

Keeton
Corrections
Inc. (RRC)

Kintock
Group, The
(RRC)

La Tuna FC!

Lake Region
Law
Enforcement
CE (RRC)

11

18

7

148

79

15

117

25

16

15

15

19

20

ECF No. 53-1, PagelD.1499

133

612

25

7

22

15

A413

11

12

377

Filed 12/23/20 Page 18 of 18

10

43

16

29

a7

Glenville

Glynco

Grand Prairie

Great Falls

Greenville

Guaynabo

Manchester

Bruceton
Mills

Bruceton
Mills
Herlong

Tampa

Honolulu

Albany

Houston

Peoria

Jesup

Tallahassee

Jacksonville

Philadelphia

Anthony

Devils Lake

WV

GA

TX

MIT

PR

NH

WV

FL

HI

NY

Tx

GA

FL

FL

PA,

TX

ND
